 In the Matterof THE AMERICAN TOBACCO COMPANYandTOBACCOWORKERS' INTERNATIONAL UNION,LOCAL No. 192Case No. R-30.-Decided September 1, 1936Tobacco Indus try-Bleetton Ordered:controversy concerning representationof employees-refusal by employer to recognize union as exclusive representa-tive ; request by substantial number in appropriate unit-question affectingcommerce:confusion and unrest among employee;strike threatened-UnitAppropriate for Collective Bargaining:occupational differences;community ofinterest;functional coherence;eligibility for membershipin petitioning union-Labor Organization:Board will not intervene in internal affairsof-AmericanFederation of Labor-Jurisdictional Dispute-Certification of Representatives.Mr. Mortimer Kollender, Mr. Nathan Witt,andMr. Jacob Blwmfor the Board.Mr. Jones Fuller,ofDurham, N. C.,Mr. P. W. Glidewell,ofReidsville,N.C.,Mr. Sherwood E. SillimanandMr. Leonard P.Moore,of New York City, for the Company.Mr. 0. R. Strackbein,ofWashington, D. C., for TobaccoWorkersInternationalUnion,'Local No. 192.Mr. David Kaplan,ofWashington, D. C., for International Asso-ciation ofMachinists.Mr. I. S. Dorfman,of counsel to the Board.DECISIONSTATEMENT OF CASEOn March 30, 1936, Tobacco Workers' International Union, LocalNo. 192, hereinafter called the Union, filed with the Regional Di-rector for the Tenth Region a petition alleging that a questionaffecting commerce had arisen concerning the representation of theworkers employed in the cigarette department of the Reidsville,North Carolina plant of The American Tobacco Company, herein-after called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, approved July 5, 1935, hereinafter calledthe Act.On April 13, 1936, the National Labor Relations Board,hereinafter called the Board, authorized the said Regional Directorto conduct an investigation and to provide for an appropriate hear-ing upon due notice.On April 29, 1936, the Regional Director198 DECISIONS AND ORDERS199issued a notice setting the hearing for May 7, 1936.An amendednotice of hearing was issued by the Regional Director on May 6,1936, postponing said hearing from May 7 to May 14, 1936. Thenotice and amended notice of hearing were duly served upon theparties.The hearing was held at Greensboro, North Carolina, on May 14,1936, before Walter Wilbur, the Trial Examiner duly designated bythe Board, and testimony was taken. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded to the parties.The Company appeared specially by its attorney and moved to dis-iniss the petition for lack of jurisdiction and unconstitutionality oftheAct.The Trial Examiner reserved judgment on the motiondirected to the jurisdiction of the Board, but denied the motion relat-ing to unconstitutionality.We affirm the latter ruling of the TrialExaminer, and deny the motion to dismiss for lack of jurisdiction.Without waiving its objections to the jurisdiction of the Board,the Company filed with the Trial Examiner an answer denying thatits employees engaged in processing cigarettes constitute a unit.ap-propriate for the purposes of collective bargaining; denying that itrefused to bargain collectively with its employees ; denying that anyquestion concerning representation in the cigarette department affect-ing 'commerce within the meaning of the Act had existed or nowexists; and alleging that TobaccoWorkers' International Union,Local 191, as well as the Union, claims to represent employees of thecompany engaged in the processing of cigarettes.Without waiving the objections asserted in connection with itsmotion to dismiss, the Company at the hearing entered into a stipu-lation with the Board covering the pertinent facts relating to thenature of its business.After the submission of the stipulation theCompany withdrew from further participation in the hearing.An additional hearing was held before the Board at Washington,D. C., on July 29, 1936, for the purpose of oral argument.The Com-pany was represented by counsel, and participated in the hearing.'.Upon the entire record in this case, including the pleadings, thestenographic report of the hearing, the stipulations and other evi-dence offered and received, the Board makes the following :i Prior to the hearing,an additional stipulation was entered into between the Com-pany and the Board and made part of the recordPursuant to the terms of this stipula-tion, resolutions adopted on June 26,1936, by the Union and by Tobacco Workers'InternationalUnion, Local No. 191, a labor organization of colored workers employedat the Reidsville plant, and at the Reidsville branch of American Suppliers,Inc, werealso made part of the record 200NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE COMPANY AND ITS BUSINESSThe American Tobacco Company, which is one of the three largestcompanies in the tobacco industry, is a corporation organized andexisting under the laws of the State of New Jersey. Its principaloffice is in New York, New York. The Company and its subsidi-aries manufacture and market a widely diversified line of cigarettes,cut and granulated smoking tobacco, chewing and plug chewingtobaccos and cigars, and import and sell in the United States ciga-rette papers in booklet form for hand rolling of cigarettes.Amongthe principal trade-marked brands are the following :CIGARETTESSMOKING TOBACCOPLUG AND TWISTLucky Strike"Bull" DurhamPiper HeidsieckHerbert TareytonHalf and HalfCotton BollLord SalisburyTuxedoMayosSweet CaporalBlue BoarSpear HeadPall MallCarlton ClubPenn's NaturalMelachrinoFive BrothersLeafJohnnieWalkerCutty PipeBoot JackKensitasIvanhoeCIGARSLITTLE CIGARSCIGARETTE PAPERSLa CoronaPiccadillyBock Y' CaSweet CaporalHenry ClayCabanasAntonio y CleopatraEl Roi TanChancellorCremoRix La CroixLa Croix WheatstrawIn the conduct of their business the Company and its subsidiariesown, or lease, and operate plants and other important units in theStates of North Carolina, South Carolina, Virginia, Kentucky, Ten-nessee,Maryland, New Jersey, Connecticut, Pennsylvania, Ohio, Wis-consin and California, and in the following countries : Greece, Tur-key, Italy, Cuba and Puerto Rico.A total of approximately 15,000workers are employed at these plants and other units.The petition before us relates to the operations of the Companyat Reidsville, North Carolina, hereinafter called the Reidsville plant.Approximately 39 per cent of the Company's total production ofLucky Strike cigarettes are manufactured in and shipped from the DECISIONS AND ORDERS201Reidsville plant.Little cigars are also manufactured at the Reids-ville plant, but in comparatively small quantities.The plant em-ploys 1,155 employees.Tobacco is purchased by the Company through two wholly-ownedsubsidiaries,American Suppliers, Inc. and The American TobaccoCompany of the Orient, Inc., purchasing in the domestic and for-eign markets, respectively.Through American Suppliers, Inc., theCompany purchases in the State of North Carolina approximately30 per cent of all the domestic tobacco used by it in the manufac-ture of cigarettes, the remaining 70 per cent being purchased in theStates of Virginia, Georgia, South Carolina, Kentucky and Ten-nessee.The normal inventory of tobacco maintained by the Com-pany and its subsidiaries, throughout each year, is approximately$100,000,000, 12 to 15 per cent of which represents tobacco purchasedin foreign countries, principally Turkey and Greece.Ingredients other than tobacco used in the manufacture of theCompany's products are purchased in States outside of North Caro-lina, and in foreign countries.The paper used in the manufactureof cigarettes is imported from France, where it is made by a Frenchsubsidiary of the Company, known as "de Mauduit". The majorportion of the materials used in wrapping the tobacco products intoindividual packages and cartons, including cellophane, paper wrap-pings, tin and wood containers, is obtained in States other thanNorth Carolina.A branch of American Suppliers, Inc., situated at Reidsville, NorthCarolina, normally effects 68 per cent of its purchases of leaf to-bacco in the markets of North Carolina.'Other States supply theremaining requirements of that branch.All tobacco purchased bythe branch, with the exception of burley tobacco obtained in theState of Kentucky, is shipped directly to it, where the tobacco isredried and stored for from one to three years for purposes of agingand mellowing.The burley tobacco is redried and stored in Ken-tucky, and then transported to the branch as needed.Upon corn--pletion of the storage period, the stems are removed from the tobaccoleaf at the same branch. Thereafter the Reidsville plant requi-sitions from the branch all of its domestic tobacco leaf requirements.It receives its Turkish tobacco through The American Tobacco Com-pany of the Orient directly at the plant.At the Reidsville plant the following operations occur : The to-bacco, segregated in types, such as flue cured, burley and Turkishtobacco, is treated to create uniform moisture conditions; held a day2 The percentage quoted does not take into account burley tobacco purchased in Ken-tucky.The record does not disclose the absolute or relative quantities of such tobaccopurchased 202NATIONAL LABOR RELATIONS BOARDor two until it is in proper condition for cutting and shredding;cut and shredded; blended, reblended and otherwise treated; heldfor approximately 6 days for proper conditioning; dressed and con-veyed to cigarette making machines, where the cigarettes are formedand placed in trays.The cigarettes are then conveyed to packingmachines and wrapped in individual packages of twenty cigarettes.The packages in turn are conveyed to a cellophane wrapping ma-chine.The wrapped packages are then packed in cartons contain-ing 200 cigarettes.Machines close and seal the cartons.Fifty suchcartons are packed in individual shipping containers, which are sealedand placed in storage for from two to three weeks. The finishedcontainers are then stacked, and loaded from platforms into railroadcars for shipment to customers.These operations are consecutive,7 to,10 days being required to produce and prepare the finishedproduct for shipment. In all, about 987 workers directly participatein the receipt of tobacco and the production, packing and shippingof cigarettes.Certain of the Company's products, especially Lucky Strike cig-arettes, are advertised on a nation-wide scale through the media ofbillboards, newspapers, magazines, window displays and the radio,such advertising costing over several million dollars a year.TheCompany maintains a force of salesmen operating in every State ofthe United States.Orders by telephone, telegraph and letter arereceived at the offices of the Company in New York, New York; St.Louis,Missouri; and San Francisco, California.Approximately 3weeks' supply of Lucky Strike cigarettes is stored by the Companyin warehouses at about 12 distribution points throughout the UnitedStates.In general, however, orders for the Company's other prod-ucts are filled directly from its various plants, so that the greatestportion of its business is represented by products shipped directlyfrom the factories to customers situated in every State of the UnitedStates.Ninety-nine per cent of the Lucky Strike cigarettes and 98 per centof the little cigars manufactured at the Reidsville plant are sold inand shipped to States other than North Carolina.Railroads, trucks and steamships are utilized by the Company inthe transportation of its raw materials and the distribution of itsfinished products.A railroad siding at the Reidsville plant facili-tates the loading and unloading of railroad cars.Normally, sevenemployees of the Company unload supplies from the railroad cars,and 12 employees load finished containers of cigarettes. from plat-forms into the cars.The Company pays the ocean freight and in-surance on shipments of Turkish tobacco from the Orient to theUnited States, and its subsidiary, American Suppliers, Inc., pays the DECISIONS AND ORDERS203freight on tobacco purchased in various domestic markets and ship-ped to its Reidsville branch.The American Tobacco Company paysthe freight on the products shippgd from its factories to the pointsof delivery.Thus we see that the Company from New York, New York,is operating a huge planned enterprise, which spreads out, and, inone phase or another, reaches into every State of the United Statesand into several foreign countries.Without a regular and con-tinuous flow of commerce to and from its various plants, includingthe Reidsville plant, it could not continue to exist.The Reidsvilleplant itself is but one point in this very vital stream, and the tasksof its employees range almost imperceptibly from the duties of theemployees in the receiving room who usher the flow in, to those ofthe employees in the shipping room, who send it on its way to all the,States of the United States.We find that the operations of the Company at the Reidsville plantconstitute a continuous flow of trade, traffic and commerce amongthe several States which would be burdened' and obstructed by astrike or industrial unrest in the Reidsville plant, and that such strikeor unrest would not be confined to, cessation of production alone.II.THE EXISTENCE OF A QUESTION CONCERNING THE REPRESENTATION OFEMPLOYEES IN THE REIDSVILLE PLANTBeginning with June 14, 1935, and continuing intermittently untilthe latter part of March, 1936, the Union, a labor organization, haswithout success endeavored to persuade the Company to enter intoan agreement with it concerning the wages, hours and working con-ditions of the employees engaged in the receiving, preparation ofleaf, cigarettemaking, packing and shipping departments of theReidsville plant.Throughout that period the Union claimed andnow claims that a majority of such employees were and are mem-bers of its organization.The Company in that same period main-tained that a written agreement was unnecessary, since it had al-ready posted a statement of the labor policies of the Company on itsbulletin board, and had stated that it would continue to deal withthe Union, with individuals, and with other groups of employees.On August 28, 1935, the members of the Union, in protest againstthe attitude of the Company, voted to strike, the effective date ofsuch strike being left for further determination.A Commissionerof Conciliation of the United States Department of Labor inter-vened.No strike has yet taken place, but the strike resolution is stilleffective.We will not discuss in detail the negotiations between the Unionand the Company, or the differences between the provisions of the 204NATIONAL LABOR RELATION'S BOARDagreement suggested by the Union and the policy stated by the Com-pany, as these questions are not now before us.The issue at thispoint is simply whether a question concerning the representation ofthe employees above described has ' arisen.That the Union claims to represent a majority of such employeesis undisputed.That the Company does not recognize the Union asthe exclusive representative of these employees is equally clear.Weare satisfied that it represents a substantial number of these em-ployees.Only an election by secret ballot can determine whether itrepresents a majority of such employees.Such a determination willgo far towards defining the rights and duties of the respective partiesunder the terms of the Act. In the present state of uncertainty noeffective,collective bargaining is possible.We find that a question concerning the representation of the em-ployees engaged in the receiving, preparation of leaf, cigarette mak-ing, packing and shipping departments of the Reidsville plant, hasarisen.III.THE EFFECT ON COMMERCE OF THE QUESTION CONCERNINGREPRESENTATIONThe question concerning their representation has created a state ofconfusion,uncertainty and unrest among the employees of the Com-pany, as exemplified by the strike vote taken by the members of theUnion.The failure of the Company to enter into an agreement withthe Union has aggravated the situation.The Company took cogni-zance of this condition when, on October 3,1935, it addressed a letterto all of its employees, the letter reading in part as follows:"It is, therefore,not necessary for employees to cease work toreceive their rights.The closing down of the plant, either tem-porarily or indefinitely,which would possibly be necessary bysuch action,would mean, as you well know, hardship and heavylosses to the workers.The Company would deplore having itsemployees led into taking extreme measures until peaceful agen-cies of settlement have been tried."Thus the Company itself recognizes that a strike resulting fromthe above described unrest may cause the plant to be shut downtemporarily or indefinitely.Such an event would necessarily em-brace employees in the shipping and receiving departments as wellas those engaged in production.The flow of goods in commerce toand from the Reidsville plant would inevitably be curtailed or en-tirely discontinued,with consequent effect upon other plants of theCompany situated in and outside of the State of North Carolina. DECISIONS AND ORDERS205We conclude that the question concerning representation which hasarisen is a question affecting commerce, among the sevaral States andtends to lead to labor disputes burdening and obstructing such com-merce, and the free flow thereof.IV.THE UNIT APPROPRIATE FOR THE PURPOSES OF COLLECTIVE BARGAININGThe petition filed in this matter sets forth that the unit appropri-ate for purposes of collective bargaining should consist of approxi-mately 750 workers employed in the cigarette department of theReidsville plant.At the hearing the Union defined the cigarettedepartment to include employees engaged in the following work :receiving of supplies;preparation of leaf, cigarette;cigarette mak-ing ; cigarette packing ; supply handling;box making;sewing ; can-celling and cutting revenue stamps; waste paper baling;miscellane-ous; and shipping.Counsel for the Company at the hearing of July29 contended that the unit should consist of all employees of theReidsville plant, with the exception of those in supervisory positions.We shall consider only those employees as to whom the Companyand the Union disagree.They are the employees of the following de-partments in the Reidsville plant : office,medical,power plant, ma-chine shop,little cigars,cafeteria and watchmen.Office employees obviously have qualifications and duties differentfromthose of the bulk of the employees in the Reidsville plant. Inaddition, while most of the employees are paid on an hourly basis,office workers are paid on a weekly or monthly basis.The medical department consists of one nurse who is on duty atall times while the factory is in operation,and a doctor who is onpart time duty in the Reidsville plant, and on call when needed.The power plant employs turbine operators,boiler operators,oilersand coal handlers.The machine shop consists of machinists,electricians,carpenters,painters,steam-fitters,plumbers, a tinsmith and a millwright.Themachinists and helpers make parts for all machines in the Reidsvilleplant which are not purchased elsewhere.They are also responsiblefor the general maintenance of the machinery in the plant.Thepipe-fitters and electricians are responsible, respectively, for themaintenance of pipe-lines and electrical equipment in the plant.Thecarpenters and painters have the duties usually connected with theiroccupations.'The employees in the little cigar department constitute a groupseparate and apart from employees engaged in the manufacture ofcigarettes.The little cigar department has its own stemmers, ad-justers, feeders,operators,examiners, packers and finishers. 206NATIONAL LABOR RELATIONS BOARDCooks, dishwashers and cleaners are employed in the cafeteriadepartment of the Reidsville plant.It is thus apparent that the qualifications, responsibilities andduties of the employees in the categories in question differ substan-tially from those engaged in the cigarette department describedabove.Employees in the office, the medical department, the powerplant, the machine shop and the cafeteria are merely adjuncts tothe primary group engaged in the receipt of tobacco and the manu-facture and shipment of cigarettes.The little cigar department isreally a factory within a factory. It could as well be operated en-tirely independent of the rest of the Reidsville plant.In determining the appropriate unit we take into considerationthe fact that the employees have themselves organized the Unionalong lines which exclude from membership employees in the ad-junct and little cigar departments described above. It is also sig-nificant that employees engaged in the power plant, machine shop,cafeteria and little cigar departments are eligible to membership inestablished labor organizations other than the Union.In these circumstances and in the absence of proof of a presentdesire on the part of the employees engaged in the Reidsville plantto be bracketed in a single unit for the purposes of collective bar-gaining, we are of the opinion that the policy of the Act would bebest served in this case by not including the employees in the office,medical, cafeteria, machine shop, power plant and little cigar de-partments and the watchmen in the same bargaining unit with theemployees in the cigarette department.The Company alleged that Tobacco Workers' International Union,Local No. 191, as well as the petitioning Union, Local No. 192, claimsto represent some of the employees in the unit suggested in the peti-tion filed.Local 191 and Local 192 are branches of one and the samelabor organization, the Tobacco Workers' International Union.Themembership of Local 192 consists of white persons, while that ofLocal 191 is made up of colored persons. Resolutions adopted by eachof the Locals, and made part of the record herein, express the desirethat white and colored workers, engaged in the appropriate depart-ments of the Reidsville plant, be included in a single unit for thepurposes of collective bargaining. In its resolution, Local 191 au-thorized Local 192 to act as its representative for the purposes ofcollective bargaining with the Company at the Reidsville plant.The resolution adopted by Local 192 expresses the consent of thatLocal to act as such representative for Local 191. It appears, there-fore, that not only is there no jurisdictional conflict between the twolabor organizations, but that they are operating in complete har-mony with each other.We conclude that both the white and colored DECISIONS AND ORDERS207employees engaged in the appropriate departments of the Reidsvilleplant should be included. in a single unit for the purposes of collec-tive bargaining.We find that all employees engaged in the following cigarettedepartments of the Reidsville plant of the Company constitute aunit appropriate for the purpose of collective bargaining : receiving;preparation of leaf, cigarette; cigarette making; cigarette packingand cellophane wrapping; shipping and miscellaneous.A detailedfunctional list of all employees included in the above unit is setforth in the Appendix, attached hereto and made a part hereof.CONCLUSIONS OF LAW1.The employees engaged in the following cigarette departmentsof the Reidsville plant of the American Tobacco Company, as morefully set forth in the Appendix, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act: receiving; preparationof leaf, cigarette; cigarette making; cigarette packing and cello-phane wrapping; shipping and miscellaneous.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the above unit in the Reidsville plantof the Company, within the meaning of Section 9 (c) and Section2, subdivisions (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board'by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Board,an election by secret ballot shall be conducted within twenty (20)days from the date of this Direction of Election under the directionand supervision of Bennet F. Schauffler, Regional Director for theFifth Region, acting in the matter as the agent of the National LaborRelations Board and subject to Article III, Section 9, of the saidRules and Regulations-Series 1, as amended, among the employeesin the Reidsville plant of the American Tobacco Company on thepayroll of the Company as of the date of this Direction of Election,engaged in the following cigarette departments: receiving; prepara-tion of leaf, cigarette; cigarette making; cigarette packing and cel-lophane wrapping; §hipping and miscellaneous, to determine whetheror not they desire to be represented by Tobacco Workers' Inter-national Union, Local No. 192. 208NATIONAL LABOR RELATIONS BOARDAPPENDIXReceiving.Preparation of Leaf, Cigarette.-FeedingStrips;Textile Machine;Textile Department;BrightOrdering Machine; Turkish OrderingMachine;Weighers-Turkish Department;BaleOpeners-Turk-ishDepartment;Cooking Department;Wringer Operator; Cyl-inder;Bulkers and Forkers; Cutting Machine Feeders; GrindingKnives for Cutting Machines;Changing Knives on Cutting Ma-chines ; Dryer Operators;Catching and Storing Tobaccos;DressingDepartment;Adjusters and Oilers-Cutting Department; Cleaningand Rehandling Scrap Tobaccos;Elevator Operators and Helpers ;Nicotine Extractor Operators;Floor Labor-Cutting Department;Floor Labor-Casing Department;Cleaner and Sweeper-TurkishDepartment;Cleaner and Sweeper-Casing Department;Cleanersand Sweepers-Cutting Department.CigaretteMaking Department.-Adjusterson Making Machines;Making Machine Operators;Catchers;Examiners; Floor Labor ;Cleaners and Sweepers.Cigarette Packing Department and Cellophane Wrapping.-Ad-justers;Adjuster-Carton Sealing Machine; Adjusters-CellophaneMachines; Packing, Sealing and Weighing Containers and Miscel-laneous Labor; Operators on Packing Machines;Cellophane BoxingGirls; Examiners;Banding Machine Feeders; Rehandling Packages;Floor Labor;Cleaners-Packing Department;Cleaning Medical De-partment, Lavatories,Dressing Room.Shipping Department.Miscellaneous.-Supplymen; Box Making;Adjuster; Cleaner andSweeper; Cancellingand CountingRevenue Stamps;Seamstress;Conveyor Maintenance;Operating and Cleaning Cooling Systems;Tag Meter Operator;Pastemaker;Yardmen ; Wastepaper Balers ;Incinerator Keeper; Laundress.[SAME TITLE]DECISION ON PETITION FOR INTERVENTIONANDCERTIFICATION OF REPRESENTATIVESOctober 31, 1936On September 1, 1936, after a hearing,the Board issued a decisionin which it directed that an election by secret ballot be conductedamong the employees in the Reidsville plant of the American To-bacco Company, Reidsville,North Carolina,hereinafter called theCompany, engaged in the following cigarette departments:receiv- DECISIONS AND ORDERS209ing; preparation of leaf, cigarette; cigarette making; cigarette pack-ing and cellophane wrapping; shipping and miscellaneous, to deter-mine whether or not they desire to be represented by Tobacco Work-ers' International Union, Local No. 192, hereinafter called the Union.On September 14, 1936, before the election was held, the Interna-tional Association of Machinists (hereinafter called the I. A. M.),by A. O. Wharton, International president, filed with the Board aPetition for Intervention, alleging in substance that it is a labororganization affiliated with the American Federation of Labor; thatit had no knowledge that the Petition for Investigation and Certifi-cation of Representatives in this case was before the Board prior tothe release of the Decision dated September 1, 1936; that machinistsand machine adjusters are eligible to membership in its organization;that machine adjusters are employed in some of the departments ofthe Company enumerated above; and that since it has jurisdictionover machine adjusters, and the Tobacco Workers' InternationalUnion does not, the machine adjusters should be excluded from theunit eligible to vote in the election.Pursuant to the Direction of Election, the Regional Director forthe Fifth Region conducted the election on September 17, 1936.Upon being informed by the Board that a Petition for Interventionhad been filed by the I. A. M., the Regional Director segregated,unopened, the ballots cast by the machine adjusters. with the excep-tion of one ballot which had already been mingled with other votescast.On September 19, 1936, pursuant to Article III, Section 9 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, the Regional Director prepared an Intermediate Reportupon the secret ballot, which he caused to be served upon the parties,and which included the following findings : 964 employees wereeligible to vote, but only 487 ballots were cast, of which 471 werein favor of and seven against representation by the Union. Theballots cast by nine of the ten machine adjusters who participatedin the election were listed as "challenged ballots".The RegionalDirector recommended that the Union should be certified as theexclusive representative of all the employees in the designated unitfor purposes of collective bargaining.Objections of the Company to the secret ballot and to the Inter-mediate Report thereon, filed with the Board on September 29,1936, alleged in substance that the finding that a total of 964 em-ployees were eligible to vote was incorrect; that the correct figurewas 986; and that the Regional Director's recommendation that theUnion be certified as the representative of all employees in the ap-propriate unit was unjustified for the reason that less than a ma- 210NATIONAL LABOR RELATIONS BOARDjority of the employees in the unit voted for representation by theUnion, and for the additional reason that less than a majority of theemployees in the unit participated in the secret ballot.On October 6, 1936, a hearing was held before the Board at Wash-ington, D. C., for the purpose of oral argument on two matters :(1) the Petition for Intervention filed by the I. A. M.; and (2) theobjections to the secret ballot and to the Intermediate Report filedby the Company. The Petition for Intervention is hereby allowed.At. the hearing on October 6, 1936, the Company for the first timeoffered in evidence a list containing the names of the employees inthe appropriate unit engaged at the Reidsville plant of the companyas of September 1, 1936,1 which list was admitted in evidence by asubsequent order of the Board, dated October 8, 1936.Prior to, theholding of the election the Company had refused to submit such alist to the Regional Director or the Board, although it had beenrequested to do so.After causing that list to be checked with William H. Boyd,branch manager of the Reidsville plant of the Company, who had.prepared it, with representatives of the Union, and with the registerof those who voted in the election of September 17, 1936, the RergionalDirector prepared a Supplemental Intermediate Report,which he caused to be served upon the parties. This report, in addi-tion to restating the number of ballots cast for and against rep-resentation by the Union, found that a total of 983 employees, in-eluding 47 machine adjusters, had been eligible to vote in the elec-tion, rather than 964, as had been stated in the Intermediate Report,and that all who had cast ballots in the election of September 17,1936, were named on the list submitted by the Company. The Sup-plemental Intermediate Report also found that of the 986 employeesnamed on the list submitted by the Company, three employees,Louise Alderson, Josephine Donevant and J. S. Taylor, had beenineligible to vote in the election of September 17, 1936.The formertwo, although listed as examiners, were in fact employed part timeas clerks and part time as testers. J. S. Taylor, although listedas being in the operating and cooling system department, was infact a night machinist.Since clerks, testers and machinists werenot included in the appropriate unit in this case, the SupplementalIntermediate Report concluded that they were ineligible to vote inthe election of September 17, 1936.No objections were filed to theSupplemental Intermediate Report, and we affirm its findings.The controversy over the machine adjusters in this case is clearlya jurisdictional dispute between two unions, each of which is af-The Board'sDirection of Election provided that eligibility should be determined as ofSeptember 1, 1936, the date of the Direction. DECISIONS AND ORDERS211filiated with the American Federation of Labor, which is empoweredto resolve such disputes.In the Matter of The Axton-Fisher To-bacco Company and International Association of Machinists, LocalNo. 681, and Tobacco Workers' International Union, Local No. 16,Case No. R-5, andIn the Matter of Brown and Williamson TobaccoCorporation and International Association of Machinists, Local No.681, and Tobacco Workers'International Union, Local No. 185,CaseNo. R-6, both of which cases were considered together and decidedon April 23, 1936(1N. L. R.B. 604),we were concerned with ajurisdictional dispute overmachine adjusters between the sameunions involved in the instant case. In those matters we dismissedthe petitions for certification of representatives and refused to passupon the subsidiary issue of the appropriate unit, because it was per-fectly clear that the machinists were represented by one union, thetobacco workers by another union, and that the only real issue was ajurisdictional dispute between the two labor organizations concerningthe machine adjusters.We held,in those cases,that such disputesconstitute internal problems, best solved by the labor organizationsinvolved, and that they are not a proper concern of this Board.Had the I. A. M. intervened in the instant matter prior to 'our de-termination of the appropriate unit, we undoubtedly would have fol-.lowed the precedent set inThe Axton-FisherandBrown and Wil-liamsoncases,refused to pass upon the question whether the ma-chine adjusters should be included in the appropriate unit, and hadthe Union desired it,directed that an election be held neverthelessamong the tobacco workers other than machine adjusters. Since theI.A. M., through no fault of its own, was without knowledge of thisproceeding until after the Direction of Election was issued,and didwithin a reasonable time thereafter file its Petition for Intervention,we shall treat its petition as if presented in time.,The Unionhas indicated that it would rather accept certificationas representative of the employees in the appropriate unit exclusiveof the machine adjusters,than have the petition dismissed at thistime because of the jurisdictional dispute as to the machine adjusters.We therefore amend our findings, conclusions of law,Direction ofElection and Appendix of the Decision and Direction of. Electionin this matter,dated September 1, 1936, to exclude all machine ad-justers from the unit therein held to be appropriate for purposes ofcollective bargaining. In excluding the machine adjusters now fromthe appropriate unit we are not passing upon the merits of the juris-dictional dispute between the two unions, nor are we deciding thatthe machine adjusters may not properly be .include~d in the appro-priate unit in question.We are merely declining to pass upon the5727-37-vol II--15 212NATIONALLABOR RELATIONS BOARDlatter issue until such time as the jurisdictional dispute between thetwo labor organizations is resolved.2The exclusion of the 47 machine adjusters leaves a total of 936employees in the appropriate unit, 471 of whom voted in favor ofrepresentation by the Union.This constitutes a majority of all em-materially affected even though 939 employees, were held eligible tovote (the figure submitted by the company in its list of employeesengaged at its Reidsville plant as of September 1, 1936, minus the47 machine adjusters), and 'even though the vote of the one machineadjuster, who cast his ballot before the Regional Director learned ofthe Petition for Intervention filed by the I. A. M., were subtractedfrom the total cast for representation by the Union.3CERTIFICATION OF REPRESENTATIVESA petition for certification of representatives having been dulyfiled, and an investigation and hearing having been duly authorizedand conducted, and an election by secret ballot having been con-ducted on September 17, 1936, among the employees of the Reidsvilleplant of The American Tobacco Company, Reidsville, North Caro-lina, engaged in the following cigarette departments: receiving;preparation of leaf, cigarette; cigarette making; cigarette packingand cellophane wrapping, shipping and miscellaneous, pursuant tothe National Labor Relations Board's Direction of Election datedSeptember 1, 1936, and an Intermediate Report upon secret ballotand a Supplemental Intermediate Report upon secret ballot havingbeen prepared by Bennet F. Schauffler, the agent of the Board desig-nated to' conduct the election, and duly served upon the parties, andobjections to the Intermediate Report upon secret ballot having beenfiled with and considered by the Board, and no objections to theSupplemental Intermediate Report upon secret ballot having beenfiled with the Board by the parties pursuant to Article III, Section9 of National Labor Relations Board Rules and Regulations-Series1, as amended,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board,by Section 9 (c) of the National La-bor Relations Act, 49 Stat. 449, and pursuant to Article III, Section8 of National Labor Relations Board Rules and Regulations-Series1, as amended,2 After the jurisdictional dispute has been resolved,we will of course have an addi-tional fact upon which to determine the appropriate unit should a redefinition of theunit be desired by the employees concerned.8 The remaining 470 employees who voted for representation by the Union wouldstill constitute a majority of the 939 employees in the hypothetical appropriate unit. DECISIONS AND ORDERS213IT IS HEREBY CERTIFIED THAT: Tobacco Workers' InternationalUnion, Local No. 192, has been selected by a majority of the em-ployees engaged in the following departments of the Reidsville plantof The American Tobacco Company, Reidsville, North Carolina :receiving; preparation of leaf, cigarette; cigarette making; cigarettepacking and cellophane wrapping, shipping and miscellaneous, ex-clusive of employees engaged in the following departments or ca-pacities : office, supervisory, medical, power plant, machine shop, ma-chine adjusters, little cigars, cafeteria and watchmen, as theirrepresentatives for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of said Act, TobaccoWorkers' International Union, Local No. 192, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment andother conditions of employment.